The employer and insurance carrier have appealed from an award of death benefits made by the State Industrial Board to the widow and minor son of William Karp, the deceased employee. Appellants contend that decedent’s death did not result from accidental injuries and that there is no causal relation between the accident and death. Decedent was employed as a taxi driver, and on July 20,1936, he suffered accidental injuries which resulted in his death on August 2, 1936. On July 20, 1936, the cab operated by decedent was parked on the south side of West Forty-seventh street in the city of New York. It was raining, and decedent and another taxi driver were standing in the protection of a building a few feet distant from where the decedent’s cab was parked. There was a puddle of water in the gutter *852hloñgsido bf th.8 8ab. The dééedéht rbéeivéd a call and raa td his 6ab, As h# 6p6ñed tbs dd'df df thé 6ab and WaS about to enter his foot slipped. Causing hrrri. td fail fbrWaird find Strilcé hiá fa'tie against the cab door, and he received severe injuries td th§ fa6é¡ H8 then fell to the street between the car and the curb into a puddle df Water. As a result he suffered a chill. The doctor who attended him found that he was suffering from a sore throat and other ailments and that he was running a temperature of 103 degrees and that lobar pneumonia developed. There was further medical testimony that the injuries which decedent sustained were the competent producing cause of his death. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.